               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Christopher Moton, Jr.,                )    C/A No.: 1:19-1377-MGL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
Director Patricia Ray, in her          )
individual and official capacities,    )
                                       )
                   Defendants.         )
                                       )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendant. On October 8,

2019, Patricia Ray (“Defendant”) filed a motion for summary judgment. [ECF

No. 47]. As Plaintiff is proceeding pro se, the court entered an order pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of the motion and of the need for him to file an adequate response

by November 8, 2019. [ECF No. 48]. Plaintiff was specifically advised that if

he failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that he does not oppose the motion and wishes

to abandon this action. Based on the foregoing, Plaintiff is directed to advise

the court whether he wishes to continue with this case and to file a response

to the motion for summary judgment by November 26, 2019. Plaintiff is further
advised that if he fails to respond, the undersigned will recommend that this

action be dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



November 12, 2019                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
